Van Kirk, J. (dissenting):
I have a strong feeling that Joseph B. Killip intended to give his wife the fee of his property, except in the one event that she should marry again. If the construction of the will be that she is not givem the fee, then, in the event that she does not marry, he has died absolutely intestate, except the provision for the use to his wife. The 3d clause of his will is a disposing clause in the event only that his wife marry again. He has made no disposition of his property at the death of his wife. Reading the 2d and 3d clauses of his will gives me this impression: that he intended to give the fee of all of his property to his wife, excepting in the one event that, if she married again, he would make another disposition of it, and this was his thought when he added the words “ to hold and use so long as she remains my widow,” and the one reason for adding those words. The 2d clause of his will, excepting the words “ to hold and use so long as she remains my widow,” is appropriate to give a fee, but he had in mind the fact that his wife might remarry. He had four small children. If she remarried, he meant to take care of these children; if she did not remarry, then he meant her to have the property and trust to her to look after the children. The words “ to hold, and use so long as she remains my widow ” were not added for the purpose of limiting the estate he had given her. The 3d clause, it seems to me, adds strength to this view, because in it be disposes of his property in the one *831event only that his wife shall marry again. If she does not marry again he does not dispose of his property at all, excepting an inferred life estate to his wife (which he does not mention). He has gone to the trouble of making a will and dies in fact intestate. The fact that he does not mention a life estate to his wife and the fact that he makes no mention of a disposition of his property at her death seem to me very significient. Also that there is no residuary clause in his will has significance. His wife, Julia R. Killip, is made the executrix, with George H. Ross; he expresses the fullest trust and confidence in his wife and Ross and relieves them from giving a bond. Evidently the person first in his mind to provide for, the first to trust, was his wife. There is no suggestion anywhere in the record that there was any other relation between himself and his wife than that of the most constant and confident trust and affection. In fact every suggestion, including the style of his letter to “ Kit,” found with the will, demonstrates this trust and affection for his wife. In her hands his property would be devoted to the best interests of his children. Roseboom v. Roseboom (81 N. Y. 356) seems to me to entirely justify, so far as the decision of another case can do so, this construction of this will.
The authorities are plentiful that the court will not adopt a construction of a will which involves intestacy, except as a last resort.
The circumstances, the family and his property at the time the will was made in 1887, uphold this construction. At this time his real estate was mortgaged and his personal property insignificant. His oldest child was fifteen years of age and his youngest seven. The income of his property at that time could not possibly have supported these five persons, the sole object of his care and affection; and, excepting that she should marry again, and thus presumably have support from another, while his children would be without a father, he intended that the wife should have his property, and that she, not he, would dispose of it in the interest of the children.
In construing a contract the construction put upon it by the parties is considered most instructive in determining the intent at the time the contract was made. In construing a will this construction should not have the same force probably, but it is very significant that all the members of this family, who were in constant daily communication with the father and mother, should have for so many years accepted the interpretation above suggested; and that, in the Surrogate's Court, it has been adopted and the personal estate distributed and the transfer taxes assessed in harmony with it. The atmosphere and intimacies of the home *832had very plainly given to each member of the family this impression. Apparently the one person who did not get this impression was the husband of the plaintiff, who was a late comer into the family. In May, 1912, the will was proved and a few months thereafter his widow made her will. Since that date to the time of her death she has managed the property as if she were the owner, every one consenting, until this controversy arose after Mrs. Killip’s death. If the construction the plaintiff contends for should be given to this will, many of the acts of the widow in the use and disposition of property were mistaken and unjustified; she gave some personal property to daughters Clara and Mary, and sold shares in the laundering company, taking five per cent notes in consideration therefor. There is no trust created in the will, no instructions as to investments or reinvestments, no instruction as to income, excepting as found in the words, “ to use so long as she remains my widow.”
It does not seem necessary to me to hold that the words “ to hold and use so long as she remains my widow ” is a clause qualifying the preceding words, which are sufficient for an absolute fee; and, in connection with the next clause of the will as above suggested, it seems to me fairly plain that he did not intend thereby to destroy the former absolute gift and devise.
I think the devise and bequest created a defeasible fee simple in the widow, determinable on her remarriage only, and, in the absence of that event, her title remains absolute.
The judgment should be reversed.
Kiley, J., concurs.
Interlocutory judgment affirmed, with costa.